Rad v IAC/InterActive Corp. (2022 NY Slip Op 04884)





Rad v IAC/InterActive Corp.


2022 NY Slip Op 04884


Decided on August 09, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: August 09, 2022

Before: Gische, J.P., Webber, Oing, Singh, Higgitt, JJ. 


Index No. 654038/18 Appeal No. 14862 Case No. 2021-02805 

[*1]Sean Rad, et al., Plaintiffs-Respondents,
vIAC/InterActive Corp., et al., Defendants-Appellants.



An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Joel M. Cohen, J.), entered on July 15, 2021,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated June 27, 2022,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: August 9, 2022